NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 05a0354n.06
                                Filed: May 4, 2005

                                               Case No. 03-6581

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 VANISSA L. SHARP, and others similarly                       )
 situated; LARRY M. CAMP; MARISSA                             )
 JILL CLAYTON,                                                )
                                                              )        ON APPEAL FROM THE
            Plaintiffs-Appellees,                             )        UNITED STATES DISTRICT
                                                              )        COURT FOR THE EASTERN
                   v.                                         )        DISTRICT OF TENNESSEE
                                                              )
 EASY MONEY TITLE PAWN, INC. d/b/a                            )
 EASY MONEY TITLE PAWN; CAREY                                 )
 BROWN,                                                       )
                                                              )
       Defendants-Appellants.                                 )
 _______________________________________

BEFORE: BATCHELDER and COLE, Circuit Judges; RUSSELL*, District Judge.

        ALICE M. BATCHELDER, Circuit Judge. Easy Money Title Pawn, Inc. (“EMTP”) and

its owner, Carey Brown, appeal from various orders of the magistrate judge and the district court

in this action alleging common law fraud and violations of the Truth in Lending Act, 15 U.S.C. §

1601 et seq., and Title 12, Code of Federal Regulations, Part 226, also known as Regulation Z; the

Tennessee Consumer Protection Act, T.C.A. § 47-18-101 et seq.; and the Tennessee Usury Statute,

T.C.A. § 47-14-101 et seq. EMTP appeals from the orders granting the plaintiffs’ motion to proceed

as a class; ruling that Plaintiff Vanissa L. Sharp had standing to pursue claims on behalf of the class;

granting summary judgment to Plaintiff Marissa Jill Clayton on her usury claim pursuant to the



        *
         The Honorable Thomas B. Russell, United States District Judge for the Western District of Kentucky, sitting
by designation.
Tennessee Usury Statute, T.C.A. § 47-14-101 et seq.; finding that EMTP had engaged in

unconscionable conduct under T.C.A. § 47-14-117(c); and awarding attorney fees based on both

statutory fee shifting provisions and out of the common fund. Brown separately appeals from orders

of the magistrate judge and the district court granting summary judgment in favor of the class

plaintiffs on their claim that Brown violated the civil provisions of the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. § 1961 et. seq.

       We have carefully reviewed the record presented on appeal, and have examined each of the

opinions from which these appeals are taken. Now, having reviewed the briefs of the parties and

the applicable law, and having had the benefit of oral argument, we are satisfied that, with one

exception that we will address below, we cannot improve upon the careful and thorough analysis

provided by the magistrate judge and the district court. Because the lower court opinions contain

no clearly erroneous findings of fact, carefully and correctly set out the law governing the issues

raised, and clearly articulate the reasons underlying the decisions, issuance of a full written opinion

by this court would serve no useful purpose. Accordingly, for the reasons stated in the opinions of

the magistrate judge and the district court, we AFFIRM.

       We add only that, although we agree with the magistrate judge’s conclusion that because the

trustee in Sharp’s bankruptcy abandoned any interest in this cause of action, Sharp has standing to

bring this action and to represent the class, we would find that Sharp has standing principally on the

ground that Sharp’s interest in this action was never the property of the bankruptcy estate. See In

re Young, 66 F.3d 376, 378-79 (1st Cir. 1995) (holding that the 1994 amendment to § 348 of the

Bankruptcy Code should control in pre-amendment ongoing cases, and that the debtor’s tort causes

of action that accrued while the case was proceeding under Chapter 13 did not become property of


                                                  2
the estate or subject to the bankruptcy proceedings upon conversion of the case to Chapter 7

proceedings.)




                                             3